Russell, C. J.
I concur in the judgment, because I am bound by the ruling of this court in Smith v. Milton, 149 Ga. 28 (98 S. E. 607). This decision was rendered by an unanimous court of six Justices, and thereby superseded the ruling in Simmons v. Georgia Iron & Goal Co., 117 Ga. 305 (supra), which was followed in Plunkett v. Hamilton, 136 Ga. 80 (70 S. E. 781, 35 L. R. A. (N. S.) 583, Ann. Cas. 1912B, 1259), in which only five Justices participated. Personally, I am unalterably fixed in the conviction that the summary remedy provided by habeas corpus is too comprehensive, too urgent, and altogether too essential as a means of preserving, in proper cases, the right of personal liberty, to allow the use of a demurrer as an instrument in mere technical skirmishing, while' a prisoner stands before the court, and when the only substantial question raised by the petition is whether the detention is lawful. I think the rule announced in Smith v. Milton, supra, and followed in later cases, should be reviewed and overruled ; but I must admit that, in the present stage of our adjudication upon the point involved, the decision in this case is legally correct. And so I concur in the result.